     Case 2:20-cv-07672 Document 3 Filed 08/24/20 Page 1 of 2 Page ID #:43



 1    Beth S. Brinkmann (SBN 129937)**
      bbrinkmann@cov.com
 2    Alexander A. Berengaut*
      aberengaut@cov.com
 3    Megan C. Keenan*
      mkeenan@cov.com
 4    COVINGTON & BURLING LLP
      850 Tenth Street, NW
 5    Washington, DC 20001
      Telephone: +1 (202) 662-6000
 6    Facsimile: + 1 (202) 778-6000
 7    John E. Hall (SBN 118877)
      jhall@cov.com
 8    Anders Linderot*
      alinderot@cov.com
 9    COVINGTON & BURLING LLP
      620 Eighth Avenue
10    New York, New York 10018-1405
      Telephone: +1 (212) 841-1000
11    Facsimile: + 1 (212) 841-1010
12    Mitchell A. Kamin (SBN 202788)
      mkamin@cov.com
13    Benjamin G. Cain (SBN 325122)**
      bcain@cov.com
14    COVINGTON & BURLING LLP
      1999 Avenue of the Stars, Suite 3500
15    Los Angeles, California 90067-4643
      Telephone: + 1 (424) 332-4800
16    Facsimile: + 1 (424) 332-4749
17    Attorneys for Plaintiffs
18     *Pro hac vice application forthcoming
      **C.D. California admission forthcoming
19

20                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
21                             WESTERN DIVISION
22     TIKTOK INC. and BYTEDANCE LTD.,               Case No. 2:20-cv-7672
23                        Plaintiffs,                NOTICE OF INTERESTED
                                                     PARTIES
24           v.
25     DONALD J. TRUMP, in his official
       capacity as President of the United States;
26     WILBUR L. ROSS, JR., in his official
       capacity as Secretary of Commerce; and
27     U.S. DEPARTMENT OF COMMERCE,
28                        Defendants.

                                  NOTICE OF INTERESTED PARTIES
     Case 2:20-cv-07672 Document 3 Filed 08/24/20 Page 2 of 2 Page ID #:44



 1          Pursuant to Civil Local Rule 7.1-1 and Federal Rule of Civil Procedure 7.1,
 2    the undersigned, counsel of record for TikTok Inc. and ByteDance Ltd., certifies
 3    that the following listed parties may have a pecuniary interest in the outcome of
 4    this case. These representations are made to enable the Court to evaluate possible
 5    disqualification or recusal.
 6          •      TikTok Inc. (Plaintiff);
 7          •      TikTok LLC (Corporate parent of TikTok Inc.);
 8          •      TikTok Ltd. (Corporate parent of TikTok LLC); and
 9          •      ByteDance Ltd. (Plaintiff and corporate parent of TikTok Ltd.).
10

11    DATED: August 24, 2020                       Respectfully submitted,
12

13                                                     /s/ John E. Hall           .
14     Beth S. Brinkmann (SBN 129937)**            John E. Hall (SBN 118877)
       Alexander A. Berengaut*                     Anders Linderot*
15     Megan C. Keenan*                            COVINGTON & BURLING LLP
       COVINGTON & BURLING LLP                     The New York Times Building
16     Washington, DC                              620 Eighth Avenue
       One CityCenter                              New York, New York 10018-1405
17     850 Tenth Street, NW                        Telephone: +1 (212) 841-1000
       Telephone: +1 (202) 662-6000                Facsimile: + 1 (212) 841-1010
18     Facsimile: + 1 (202) 778-6000               Email: jhall@cov.com
       Email: bbrinkmann@cov.com                           alinderot@cov.com
19             aberengaut@cov.com
               mkeenan@cov.com
20                                                 Mitchell A. Kamin (SBN 202788)
                                                   Benjamin G. Cain (SBN 325122)**
21                                                 COVINGTON & BURLING LLP
                                                   1999 Avenue of the Stars, Suite 3500
22                                                 Los Angeles, California 90067-4643
                                                   Telephone: + 1 (424) 332-4800
23                                                 Facsimile: + 1 (424) 332-4749
                                                   Email: mkamin@cov.com
24                                                        bcain@cov.com
25                                                 Attorneys for Plaintiffs
26                                                 *Pro hac vice application forthcoming
                                                   **C.D. California admission
27                                                 forthcoming
28

                                                 -1-
                                     NOTICE OF INTERESTED PARTIES
